Citation Nr: 0920517	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  08-03 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to recognition as a helpless child on the basis 
of permanent incapacity for self-support before attaining the 
age of eighteen years.


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The Veteran in this case had active duty military service 
from August 1965 to December 1968.  The Appellant is the 
Veteran's son.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2007 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Louisville, Kentucky.  

In a letter received by VA in October 2008, the Appellant's 
representative asserts that the Appellant is entitled to 
benefits for a medical conditions suffered as a result of the 
Veteran's exposure to herbicides during service.  This claim 
is REFERRED to the RO for proper consideration.


FINDINGS OF FACT

1.  The Appellant is the Veteran's son and was born in 
December 1973.

2.  The Appellant is not shown to have been permanently 
incapable of self-support by reason of a mental or physical 
condition prior to attaining the age of 18 years.


CONCLUSION OF LAW

The criteria for recognition as a helpless child on the basis 
of permanent incapacity for self-support before attaining the 
age of 18 years have not been met.  38 U.S.C.A. § 101(4)(A) 
(West 2002); 38 C.F.R. § 3.356 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Appellant was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A September 2006 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that the letter dated in September 2006 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the September 2006 letter advised 
the Appellant what information and evidence was needed to 
substantiate the claim decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Appellant, as well as what information and 
evidence would be obtained by VA, namely, records such as 
medical records, employment records, and records from other 
Federal agencies.  

The Board observes that the September 2006 letter was sent to 
the Appellant prior to the April 2007 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The Board finds that VA has also fulfilled its duty to assist 
the Appellant in making reasonable efforts to identify and 
obtain relevant records in support of his claim.  38 U.S.C.A. 
§ 5103A.  In this regard, relevant treatment records for both 
the Veteran and the Appellant are associated with the claims 
folder, as are the Appellant's Social Security records.  The 
Appellant has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Appellant 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

The Appellant in this case asserts that he is entitled to 
dependency and indemnity compensation under 38 C.F.R. § 3.5 
(2008) as a helpless child of the identified Veteran 
incapable of self-support.  

The term "child" has a specific definition under VA 
regulations.  For purposes of determining eligibility for the 
benefit sought in this case, a child must be unmarried and 
must either be under the age of 18, have become permanently 
incapable of self-support before the age of 18, or be between 
the ages of 18 and 23 and pursuing a course of instruction at 
an approved educational institution.  38 C.F.R. §§ 3.57, 
3.356 (2008).

To establish entitlement to the benefit sought on the basis 
of being a "helpless child," various factors outlined in 38 
C.F.R. §3.356 must be considered.  First, the fact that a 
claimant is earning his or her own support is prima facie 
evidence that he or she is not incapable of self-support.  
Incapacity for self-support will not be considered to exist 
when the child by his or her own efforts is provided with 
sufficient income for his or her reasonable support.

Second, a child shown by proper evidence to have been 
permanently incapable of self-support prior to the date of 
attaining the age of 18 years, may be so held at a later date 
even though there may have been a short intervening period or 
periods when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established.

Third, it should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

Finally, the capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.  

The United States Court of Veterans Appeals (Court) has held 
that in cases such as this, the "focus of analysis must be on 
the claimant's condition at the time of his or her 18th 
birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In 
other words, for purposes of initially establishing helpless 
child status, the claimant's condition subsequent to his or 
her eighteenth birthday is not for consideration.  However, 
if a finding is made that a claimant was permanently 
incapable of self-support as of his or her eighteenth 
birthday, then evidence of the claimant's subsequent 
condition becomes relevant for the second step of the 
analysis, that is, whether there is improvement sufficient to 
render the claimant capable of self-support.  Id.  If the 
claimant is shown to be capable of self-support at eighteen, 
VA is required to proceed no further.  Id.

Upon examination of the relevant evidence, the Board finds 
that the Appellant was not permanently incapable of self-
support as of his eighteenth birthday.  Primarily, the Board 
relies on private treatment records submitted by the 
Appellant.  A June 2006 record from Muhlenberg Surgery Center 
states that the Appellant finished high school and one year 
of college.  This evidence indicates that the Appellant 
possessed a sufficient level of physical and mental 
competency to engage in self-support at the time of his 
eighteenth birthday.

Further, although the Appellant has submitted medical 
evidence that he currently suffers from a variety of mental 
conditions, including depression, bipolar disorder, and 
schizoaffective disorder, none of the records demonstrate 
that the Appellant was rendered helpless by these condition 
prior to turning eighteen.  Rather, the Appellant's September 
2005 Social Security determination found that the Appellant 
participated in substantial gainful activity until 2004, well 
after his eighteenth birthday.  

The Appellant asserted in his March 2008 substantive appeal 
that his claim should be adjudicated solely on the basis of 
his present illness without consideration of his age and 
education level.  However, for purposes of the benefit 
sought, present illness is not a factor for consideration 
until the threshold issue of incapacity for self-support 
prior to age eighteen has been met.  

In conclusion, a preponderance of the evidence is against a 
finding that the Appellant qualifies as the Veteran's 
helpless child for purposes of the benefits sought.  
Specifically, the Board finds that the Appellant was not 
incapable of self-support at the time of his eighteenth 
birthday.  Since a preponderance of the evidence is against 
the Appellant's claim, the benefit of the doubt rule does not 
apply and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002).


ORDER

Entitlement to recognition as a helpless child on the basis 
of permanent incapacity for self-support before attaining the 
age of 18 years is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


